Citation Nr: 1519244	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  12-27 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether the Veteran timely requested a waiver of recovery of overpayment in the amount of $40,958.00.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel





INTRODUCTION


The Veteran served on active duty from April 1971 to June 1972.

This matter has come before the Board of Veterans' Appeals (Board) from a June 2012 decision of the Debt Management Center's Committee on Waivers and Compromises.

It is noted that the Veteran was scheduled to appear at a videoconference hearing before a Veterans Law Judge in March 2015, but he did not appear.


FINDINGS OF FACT

1.  By a November 2004 letter, the Veteran was notified of a debt caused by overpayment of VA benefits due to unreported income beginning in 2001; an enclosed form informed him that he had a period of 180 days from the date of the notice of indebtedness to request a waiver of the debt.

2.  The Veteran's request for a waiver of recovery of the overpayment was received by VA on May 25, 2012.


CONCLUSION OF LAW

The Veteran's request for a waiver of recovery of an overpayment of VA benefits in the amount of $40,958.00, due to unreported income, was not timely.  38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. § 1.963 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The VCAA and implementing regulations do not apply in waiver cases because the statutory right to request waiver of recovery of indebtedness within Chapter 53 of Title 38 of the United States Code contains its own notice provisions.  Barger v. Principi, 16 Vet. App. 132 (2002); see also 38 U.S.C.A. § 5302 (West 2014).  Also, in cases such as this where the basic facts are not in dispute and where the claim is denied as a matter of law, VCAA notice and assistance provisions do not apply.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 38 C.F.R. § 1.963(b)(2).

Analysis

The Veteran has requested a waiver of recovery of overpayment of VA benefits in the amount of $40,958.  As explained below, the record shows that the Veteran's request for relief from the debt was untimely.

Under applicable regulations, a request for waiver of indebtedness shall only be considered if made within 180 days following the date of notice of the indebtedness.  The 180-day period may be extended if the individual requesting waiver demonstrates that, as a result of an error by VA or the postal authorities, or due to other circumstances beyond the debtor's control, that there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing.  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the 180-day period shall be computed from the date of the requestor's actual receipt of the notice of indebtedness.  See 38 C.F.R. § 1.963(b); 38 U.S.C.A. § 5302(a).

The Veteran was awarded non-service connected pension in a May 2002 rating decision.  The award was made effective from June 1, 2001.  

In August 2004 VA informed the Veteran that it had received information from the Social Security Administration (SSA) that the Veteran and his wife had been receiving increased SSA benefits beginning in March 2001.  The letter informed the Veteran that VA was proposing to reduce and then stop his monthly VA pension benefits.  The Veteran was informed that he had 60 days to respond.  He did not respond.

In November 2004, VA adjusted the Veteran's pension amount and an overpayment was created.  The VA Debt Management Center sent the Veteran a November 28, 2004 debt notification letter. 

In May 2012, the Veteran submitted a request for waiver of his debt to VA.  This request was denied in the June 2012 decision now on appeal.

In this case, the Veteran did not request a waiver within the 180-day period allowed by regulation.  His request for a waiver was not received by VA until May 2012.  

The Veteran indicated on his VA Form 9 received in November 2012 that he thought the waiver had been requested in a timely manner by a VFW service officer.




The Board understands the Veteran's contentions but notes that there is no record of a request from any representative of the Veteran for a waiver of the overpayment received prior to May 2012.  In sum, the evidence is against the Veteran's claim.  As the Veteran's request for a waiver of overpayment was not timely, as a matter of law, his claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 38 C.F.R. § 1.963(b)(2).


ORDER

The Veteran did not timely request a waiver of recovery of overpayment in the calculated amount of $40,958.00; the appeal is denied.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


